                                                                                                                        Case 2:18-cv-00860-GMN-VCF Document 180 Filed 11/16/20 Page 1 of 2



                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        3005 W. Horizon Ridge Pkwy., Suite 241
                                                                                                                    3   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    4   Facsimile: (702) 383-0065
                                                                                                                        AML@lagomarsinolaw.com
                                                                                                                    5   Attorney for Plaintiff Trinita Farmer
                                                                                                                    6
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                    7
                                                                                                                                                            CLARK COUNTY, NEVADA
                                                                                                                    8

                                                                                                                    9   TRINITA FARMER, individually,                              CASE NO: 2:18-cv-00860-GMN-VCF
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10                        Plaintiff,
                                                                                                                                                                                    STIPULATION AND [PROPOSED]
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   v.                                                         ORDER TO EXTEND DEADLINE FOR
                                                                                                                                                                                   PLAINTIFF TO FILE HER REPLY IN
                                                                                                                   12   LAS VEGAS METROPOLITAN POLICE
                                                                                                                                                                                   SUPPORT OF MOTION TO VACATE
LAGOMARSINO LAW




                                                                                                                        DEPARTMENT, a political subdivision of the
                                                                                                                        State of Nevada; KENNETH LOPERA,                           THE STAY PENDING DEFENDANT’S
                                                                                                                   13                                                                   APPEAL AND CERTIFY
                                                                                                                        individually; TRAVIS CRUMRINE, individually;
                                                                                                                   14   MICHAEL TRAN, individually; MICHAEL                           DEFENDANT’S APPEAL AS
                                                                                                                        FLORES, individually,                                                FRIVOLOUS
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                                              Defendants.                                    (First Request)
                                                                                                                   16

                                                                                                                   17

                                                                                                                   18
                                                                                                                               WHEREAS Defendant Kenneth Lopera filed an Opposition to Plaintiff’s Motion on
                                                                                                                   19
                                                                                                                        November 12, 2020 (ECF No. 177).
                                                                                                                   20
                                                                                                                               Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadline for
                                                                                                                   21
                                                                                                                        Plaintiff to file her Reply to Defendant Kenneth Lopera’s Opposition. The current deadline for
                                                                                                                                                                                       28




                                                                                                                   22
                                                                                                                        Plaintiff to reply to Defendant Lopera’s Opposition is November 19, 2020. The new deadline for
                                                                                                                   23
                                                                                                                        Plaintiff to respond to Defendant Lopera’s Opposition will be November 25, 2020.
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                               This extension is the first request and is not for the purpose of delay but rather because
                                                                                                                   25
                                                                                                                        plaintiff’s counsel had unforeseen litigation and administrative issues that have prevented counsel
                                                                                                                   26
                                                                                                                        from being able to draft the reply sooner.
                                                                                                                   27
                                                                                                                        ///
                                                                                                                   28
                                                                                                                        ///

                                                                                                                                                                     Page 1 of 2
                                                                                                                        Case 2:18-cv-00860-GMN-VCF Document 180 Filed 11/16/20 Page 2 of 2



                                                                                                                               IT IS SO STIPULATED.
                                                                                                                    1

                                                                                                                    2   DATED this 16th day of November, 2020.           DATED this 16th day of November, 2020.
                                                                                                                    3   LAGOMARSINO LAW                                  MCNUTT LAW FIRM, P.C.
                                                                                                                    4   _______________________________                  __/s/ Daniel R. McNutt________________
                                                                                                                    5   ANDRE M. LAGOMARSINO, ESQ.                       Daniel R. McNutt, Esq.
                                                                                                                        3005 W. Horizon Ridge Pkwy., Suite 241           625 South 8th Street
                                                                                                                    6   Henderson, Nevada 89052                          Las Vegas, Nevada 89101
                                                                                                                        Attorney for Plaintiff Trinita Farmer            Attorney for Defendant Kenneth Lopera
                                                                                                                    7

                                                                                                                    8   DATED this 16th day of November, 2020.
                                                                                                                    9
                                                                                                                        MARQUIS AURBACH COFFING
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10
                                                                                        Facsimile (702) 383-0065




                                                                                                                        __/s/ Craig R. Anderson ____________
                                                                                                                   11
                                                                                                                        Craig R. Anderson, Esq.
                                                                                                                   12   10001 Park Run Drive
LAGOMARSINO LAW




                                                                                                                        Las Vegas, Nevada 89145
                                                                                                                   13   Attorneys for Defendants LVMPD,
                                                                                                                        Crumrine, Tran, and Flores
                                                                                                                   14
                                                                                        Telephone (702) 383-2864




                                                                                                                   15

                                                                                                                   16                                              ORDER
                                                                                                                   17

                                                                                                                   18
                                                                                                                                                           IT IS SO ORDERED.
                                                                                                                   19
                                                                                                                                                                      16 day of November, 2020.
                                                                                                                                                           Dated this ____
                                                                                                                   20
                                                                                                                   21
                                                                                                                                                                                 28




                                                                                                                   22                                      ___________________________
                                                                                                                   23                                      Gloria M. Navarro, District Judge
                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                 Page 2 of 2
